Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is “adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, ''so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, ''so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. vy. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
This office action is in regards to application #16/263,877 that was filed on 01/31/2019. Claims 1-16 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is directed to a shear connection (60) in an aircraft. It is not clear whether an aircraft is a part of the claimed subject matter or not. The term “for connecting the first airframe part (11)….with a second airframe part (12)” merely relates to the intended function and does not include the first and second airframe parts into the subject matter of claim 1. Although the first and second airframe parts are not part of the claimed subject matter, the claim attempts do define a rigid and non-interchangeable attachment of the interface parts to said airframe parts, thereby rendering the subject matter of claim 1 is unclear.
Dependent claims 2-16 are rejected under the same rational as the rejection of claim 1 above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

means that rigidly and non-interchangeably attach the first interface part to the first airframe part and the second interface part to the second airframe part…” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Molin et al. (US 3,295,876).
Regarding Claim 1, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) for connecting a first airframe part  (1,1a, 1b, 3a)having a longitudinal direction with a second airframe part (2,2a,2b,4a), comprising: 
a first interface part (3b, 3c); 
a second interface part (4b, 4c) that overlaps in the longitudinal direction at an overlap section with at least one of the first interface part (3b, 3c) and the first airframe part (3a); 
means (9,10,19,20, col. 2, lines 28-36) that rigidly and non-interchangeably attach the first interface part  (3b, 3c) to the first airframe part (1b) and 
means (9’, 10’, 19’, 20’) that rigidly and non-interchangeably attach the second interface part (4b,4c) to the second airframe part (2a); and 
a shear bolt (5, 6) that rigidly and interchangeably connects the second interface part (4b, 4c) with the at least one of the first interface part (3b, 3c) and the first airframe part (3a) at the overlap section, thereby interchangeably connecting the first (1, 1a, 1b, 3a) and second (2,2a,2b, 4a) airframe parts.  

In alternative, the Molin reference can also be interpreted as follows:
-The first airframe part comprises the elements 1, 1a, 1b, 3a, 3b;
-The second airframe part comprises the elements 2, 2a, 2b, 4a, 4b;
-The firs interface part comprises the elements 3c;
-The second interface part comprises element 4c.

Regarding Claim 2, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the means that rigidly and non-interchangeably attach the first interface part to the first airframe part and the second interface part to the second airframe part comprise at least one of a bonding material, a welding material (‘’welding’, col. 2, lines, 27, 33), a rivet, or a screw.  
Regarding Claim 3, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the first and second airframe parts are non-overlapping with the overlap section (see alternative interpretation in claim 1, see Fig. 1, Fig. 2).  
Regarding Claim 4, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the second airframe part has an inside and an outside surface and wherein the second interface part is attached to the outside surface of the second airframe part (i.e. the second interface part (4c) is welded (9’, 10’) to the outside surface (2a) of the second airframe part (2a)).  
Regarding Claim 5, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the second airframe part has an inside and an outside surface and wherein the second interface part is attached to the inside surface of the second airframe part i.e. the second interface part (4c) is welded (11’, 12’) to the inside surface (2b) of the second airframe part (2a)).  
Regarding Claim 6, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the first airframe part (3a) at least partially overlaps the second interface part (4c) at the overlap section.  
Regarding Claim 7, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the second airframe part (4b) at least partially overlaps the first airframe part (3a) at the overlap section.  
Regarding Claim 8, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the shear bolt (6) rigidly and interchangeably connects the second interface part (4c) with the first (3a) and second (4b) airframe parts.  
Regarding Claim 9, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the shear bolt (6) rigidly and interchangeably connects the first (3c) and second (4c) interface parts with the first airframe (3a) part.  
Regarding Claim 10, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein each of the first and second interface parts comprises a shear joint (Fig. 1, Fig. 2).  
Regarding Claim 11, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) comprising: a web (i.e. vertical sections in Fig. 1-2) integrated into at least one of the first and second interface parts (4c).  
Regarding Claim 12, Molin discloses a shear connection (Fig. 1, Fig. 2) in an aircraft (col. 1, lines 10-30) wherein the web (i.e. vertical sections in Fig. 1-2) is perpendicular to the longitudinal direction (Fig. 1-2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molin et al. (US 3295876) in view of Stephan (US 9,314,875).
Regarding Claims 13 and 14, Molin is silent, but Stephan teaches an aircraft structure wherein the first airframe part (12, Fig. 2) is slotted and overlaps the second interface part in the longitudinal direction at the overlap section on both sides (Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second airframe parts of Molin to be slotted and overlap the second interface part in the longitudinal direction on both sides as taught in Stephan in order to avoid edges and create seamless smooth overlapping connection.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molin et al. (US 3295876) in view of Alvez (US 2011/0056066).
Regarding Claim 15, Molin is silent, but Alvez teaches a well-known use of plurality of pilot holes for connecting aircraft structures (para. [0013]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the plurality of pilot holes taught in Alvez on the means that rigidly and non-interchangeably attach the first interface part to the first airframe part and the second interface part to the second airframe disclosed in Molin in order to guide the attachment means.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molin et al. (US 3295876) in view of Dobberfuhl et al. (US 2016/0288899).
Regarding Claim 16, Molin is silent, but Dobberfuhl teaches an aircraft airframe part with a plurality of load carrying, stiffened corners (70, Fig. 3, Fig. 4) where in a connection is placed in each of the plurality of load carrying, stiffened corners to form a plurality of discrete load paths between airframe parts.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second airframe parts of Molin the plurality of load carrying, stiffened corners as taught in Dobberfuhl in order to strengthen the aircraft frame connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642